                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                              420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                       T: 212.792-0046 • E: Jason@levinepstein.com

                                                                                             January 20, 2020
Via Electronic Filing                                                                              1/21/2020
The Honorable Magistrate Judge Stewart D. Aaron
U.S. District Court, Southern District of New York
500 Pearl Street                                                     Application GRANTED. Defendant's time to respond
New York, NY 10007                                                   to the Complaint is extended to February 20, 2020.
                                                                     The Initial Conference scheduled for February 5, 2020
                        Re:       Reid v. Thesy, LLC                 is adjourned until Wednesday, February 26, 2020 at
                                  Case No.: 19-cv-09827              2:00 p.m. in Courtroom 11C. SO ORDERED.
                                                                     Dated: January 21, 2020
Dear Honorable Magistrate Judge Aaron:

          This law firm is counsel Defendant Thesy, LLC (the “Defendant”) in the above-referenced
action.

        Pursuant to Rules I(A) and (D) of Your Honor’s Individual Motion Practices, this letter
respectfully serves as a request to extend the deadline of Defendant’s time to answer, move or
otherwise respond to the Complaint through and including February 20, 2020. This is the first
request of its kind. This request would not affect any other scheduled dates. This request is made
on consent of Plaintiff’s counsel.

        This letter also respectfully serves as a request to adjourn the Initial Pretrial Conference
currently scheduled for Wednesday, February 5, 2020 at 11:00 a.m. to a date and time set by Your
Honor after February 20, 2020. This request is also made on consent of Plaintiff’s counsel.

        The basis for the request is that the parties are interested in exploring a potential resolution
of this matter without further judicial intervention. Moreover, Defendant requires a brief extension
to review and analyze the allegations in Plaintiff’s Complaint, speak with pertinent witnesses,
review relevant documents, and determine an appropriate response.
          Thank you for your attention to the foregoing.

                                                             Respectfully submitted,

                                                             LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                             By: /s/ Jason Mizrahi
                                                                 Jason Mizrahi
                                                                 420 Lexington Ave., Suite 2525
                                                                 New York, NY 10170
                                                                 Tel.: (212) 792-0048
                                                                 Email: Jason@levinepstein.com
                                                                 Attorneys for Defendant
To:       All Counsel of Record (via ECF)
